DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 8, “wherein the second ultrasound signal depends on the at least one type of fluid in the candidate set” is unclear.  Is this similar in scope to claim 7, where the generation of the signal depends on the fluids in the candidate set?  Does some parameter of the second ultrasound signal change depending upon the results of the first sent signal?  The type of fluid is determined by the results of attenuation of the ultrasonic signal, so it seems that the type of fluid should depend on the received alterations to the sent ultrasonic signal, rather than the reverse.  
	Claims 9 and 18 have the same issue.  It is unclear if it refers to the generation of the signal, refers to the alterations of the attenuated signal or is meant to say that the fluid is meant to depend 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Note that claim 7 depends from claim 5, which depends from 4 which depends from 3 which depends from 1.  Claim 3 states “wherein the ultrasound signal having at least the first frequency and the second frequency is a second ultrasound signal” So in claim 7, the second ultrasound signal is the sent ultrasound signal in claim 1.  Claim 7 cannot conditionally remove a required limitation of claim 1, as this would make claim 7 fail to include all limitations of the claim 1, upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	If the applicant wishes to send signals conditionally, they can add that limitation to a parent claim, and then have the dependent claim cover different conditions.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Diaz et al. (U.S. Patent No. 7,246,522, hereinafter Diaz).   
	With respect to Claim 1, Diaz discloses a method for determining a type of a fluid, comprising: sending an ultrasound signal into the fluid, the ultrasound signal having at least a first frequency and a second frequency different from the first frequency;  [column 22, lines 40-54, .1-10MHz]
determining an attenuation of the ultrasound signal automatically at the first frequency and at the second frequency; [column 29, lines 30-35]
and determining the type of the fluid from the attenuation at the first frequency and at the second frequency.  [column 29, lines 30-35].
	With respect to Claim 3, Diaz discloses the method of claim 1, wherein the ultrasound signal having at least the first frequency and the second frequency is a second ultrasound signal and further comprising sending a first ultrasound signal into the fluid before the second ultrasound signal.  Column 24 lines 37-45 describes sending several multi-frequency chirps into the fluid.
	With respect to Claim 4, Diaz discloses the method of claim 3, further comprising determining a speed of sound of the fluid automatically from the first ultrasound signal.  See column 3, lines 31-37.

	With respect to Claim 6, Diaz discloses the method of claim 5, wherein the attenuation determined from the second ultrasound signal is compared to a stored attenuation value of the at least one fluid type in the candidate set.  See column 31, lines 12-55.
	With respect to Claim 8, Diaz discloses the method of claim 5, wherein the second ultrasound signal depends on the at least one type of fluid in the candidate set. See column 32, lines 10-12.
	With respect to Claim 9, Diaz discloses the method of claim 8, wherein a frequency of the second ultrasound signal depend on the at least one type of fluid in the candidate set. See column 32, lines 10-12.
	With respect to Claim 10, Diaz discloses the method of claim 3, wherein the first ultrasound signal differs from the second ultrasound signal.  Column 24, lines 25-35 show multiple different signals.
	With respect to Claim 11, Diaz discloses the method of claim 1, wherein a frequency of the ultrasound signal varies between the first frequency and the second frequency over time.  Column 24, lines 43-45.
	With respect to Claim 12, Diaz discloses the method of claim 11, wherein the ultrasound signal contains a series of pulses.  Column 24, line 65.
	With respect to Claim 13, Diaz discloses an assembly for determining a type of a fluid, the assembly configured to be mounted to a tank [column 7, line 29; container] containing the fluid, comprising:

 and a processor module [40; fig 1a] adapted to determine an attenuation of the ultrasound signal at the first frequency and at the second frequency.  See column 8, lines 40-55.
	With respect to Claim 15, Diaz discloses the assembly of claim 13, wherein the ultrasound signal having at least the first frequency and the second frequency is a second ultrasound signal and the ultrasound sending/receiving subassembly sends and receives a first ultrasound signal into the fluid before the second ultrasound signal [column 24, lines 37-45, multiple chirps], the processor module determines a speed of sound [column 3, lines 31-37] of the fluid from the first ultrasound signal.
	With respect to Claim 19, Diaz discloses the assembly of claim 15, further comprising a memory section storing at least one frequency for a plurality of different types of fluids.  Column 31, lines 16-17 shows computing means with a database, column 32, line 12 shows frequency.  See table 2 for more parameters.
	With respect to Claim 20, Diaz discloses the assembly of claim 15, further comprising a memory section storing the frequency for a plurality of different types of fluids.  Column 31, lines 16-17 shows computing means with a database, column 32, line 12 shows frequency.  See table 2 for more parameters.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz.
	With respect to Claim 2, Diaz discloses the method of claim 1, which would work on any fluid, and lists a fluid used in the automotive sector [column 7, lines 1-10].
	Diaz does not specifically states that the fluid is a reagent fluid used in the automotive sector.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Diaz’s fluid classification system on any fluid, including a reagent fluid used in the automotive sector for the ability to accurately determine fluids inside of containers without having to open and sample the fluids.
	With respect to Claim 7, Diaz discloses the method of claim 5, but does not disclose that the second ultrasound signal is only generated if there are more than two types of fluids in the candidate set.
	Diaz shows starting with a single signature value, and only using multiple signature values if two or more types of fluid in the candidate set are too similar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Diaz to only generate the minimum number of ultrasound signals to determine the exact fluid for the benefit of saving time and power.

	Diaz does not specifically states that the fluid is a reagent fluid used in the automotive sector.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Diaz’s fluid classification system on any fluid, including a reagent fluid used in the automotive sector for the ability to accurately determine fluids inside of containers without having to open and sample the fluids.
	With respect to Claim 16, Diaz discloses the assembly of claim 15, but does not disclose further comprising a switching module adapted to switch the assembly from a first operational mode in which the first ultrasound signal is sent and received into a second operational mode in which the second ultrasound signal is sent and received depending on the speed of sound determined by the processor module.
	Diaz shows starting with a single signature value, and only using multiple signature values if two or more types of fluid in the candidate set are too similar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Diaz to only generate the minimum number of ultrasound signals to determine the exact fluid for the benefit of saving time and power.
	With respect to Claim 17, Diaz discloses the assembly of claim 16, further comprising a temperature sensor adapted to determine a temperature of the fluid, the switching module switches from the first operational mode into the second operational mode depending on the temperature of the fluid.  See temperature sensing means 50, column 10, lines 43-47.
	With respect to Claim 18, Diaz discloses the assembly of claim 17, wherein the second ultrasound signal depends on at least one of the speed of sound and the temperature of the fluid.  See temperature sensing means 50, column 10, lines 43-47.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner found a few relevant references and will provide a brief quote from each patent.
US 3791200  “A new and improved method and apparatus for monitoring fluids to determine the presence of pollutants in the fluid and further to identify the type and quantity of pollutants in the fluid by analysis of the acoustic impedance properties of the fluid.” from abstract
US 5060507 “It is yet a further object of the present invention to provide a new and novel sensor apparatus which can be used to check and identify individual fluids before they are mixed in order to assure that the correct fluids are utilized for the mixing operation.”
US 5255564 “The present invention relates to the measurement of the speed of sound in liquids, and more particularly to identifying an unknown”
US 5359897 “The time taken for sound energy to cross a body of fluid in a pipe of known linear dimension in the direction of propagation of the sound energy provides a measure of the speed of sound in the fluid, and that can be used to determine a parameter of the fluid in the pipe, for example, the density of the fluid in the pipe. The determination of a parameter of a fluid may permit the identification of the fluid.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855